Casse7 1 92082622/BB Didcanreand02l ied GieAg721 Aeagellatits

fe

 

 

 

 

Reet

 

USDC SDNY — ~y
UNITED STATES DISTRICT COURT CLEC RNG
SOUTHERN DISTRICT OF NEW YORK. DOCH: RONICALLY FILED
wenn nen eneen nn nn en nn neon none ne rece eees « [Damen Zo/z |
STEPHANIE WEDRA, on behalf of herself and all others : ieaineeaeninata
similarly situated, : Case No.: 7:19-cv-03162-VB

Plaintiff, : KourT HW REVISE? CIVIL
v. | CASE DiScoveFY

CREE, INC., | PLAN AM) SCHEDUL! No-
Defendant. : OYeDE(L

This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
counsel and any unrepresented parties, pursuant to Fed. R. Civ. P. 16 and 26(f):

1. All parties do not consent to conducting all further proceedings before a Magistrate
Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c). The parties are free to
withhold consent without adverse substantive consequences. (If all parties consent, the
remaining paragraphs of this form need not be completed.)

2. This case is to be tried to a jury.

3, Amended pleadings may not be filed and additional parties may not be joined except with
leave of the Court. Any motion to amend or to join additional parties shall be filed by
January 15, 2021. (Absent exceptional circumstances, 30 days from date of this Order.)

4. Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed by May 18,
2020. (Absent exceptional circumstances, 14 days from date of this Order.)

5. Fact Discovery
a. The parties agree that discovery deadlines may need to be reconsidered and
adjusted following the Court’s ruling on the Plaintiffs motion for class

certification, and agree to meet and confer with respect to discovery deadlines
within 14 days of the Court’s ruling on the Plaintiff’s motion for class

947882.1 I
C&SE TAG OHEZLVBE BecurnanGe-1 Fee O6O9/21 Prage 26 5

certification. In the absence of the parties’ agreement on adjusted deadlines or a
Court order, the parties agree to the deadlines below.

All fact discovery shall be completed by 105 days after ruling on class
certification, with deadline for Plaintiff to file motion for class certification
on February 26, 2021.

Initial requests for production of documents shall be served by June 3, 2020.

Interrogatories shall be served by 63 days after ruling on class certification,
with deadline for Plaintiff to file motion for class certification February 26,
2021.

Non-expert depositions shall be completed by 105 days after ruling on class
certification.

Requests to admit shall be served by 63 days after ruling on class certification,
with deadline for Plaintiff to file motion for class certification February 26,
2021.

Any of the interim deadlines in paragraphs 5(b) through 5(f) may be extended by
the written consent of all parties without application to the Court, provided that all
fact discovery is completed by the date set forth in paragraph 5(b) or the date as
modified by agreement or Order as set forth in paragraph 5(a).

Class Certification

947882.1

Deadline to file class certification motion and Plaintiff’s Expert Disclosures
Related to Class Certification: February 26, 2021.

Deadline to file opposition to class certification, including Daubert challenges
relevant to class certification and Defendant’s disclosures related to class
certification: April 30, 2021.

Deadline to file reply in support of class certification and response to Daubert
challenges relevant to class certification and Plaintiffs rebuttal expert
disclosures related to class certification: July 8, 2021.

Deadline to file replies in support of Defendant’s motions to strike Plaintiff's
experts and responses to Plaintiff’s motions to strike Defendant’s experts

related to class certification: September 8, 2021.

Deadline to file replies in support of Plaintiff’s motions to strike Defendant’s
experts related to class certification: October 8, 2021.

2
Ca8°7 1O2cGMORIES2VER DAeEHIBRP Oe: THRLOSAE IA. Fege83°b Rs

7. Expert Discovery

a. The parties agree that discovery deadlines may need to be reconsidered and
adjusted following the Court’s ruling on the Plaintiff’s motion for class
certification, and agree to meet and confer with respect to discovery deadlines
and additional expert disclosures within 14 days of the Court’s ruling on the
Plaintiffs motion for class certification. In the absence of the parties’ agreement
on adjusted deadlines or a Court order, the parties agree to the deadlines below.

b. All expert discovery, including expert depositions, shall be completed by 105 days
after the Court’s ruling on class certification. (Absent exceptional circumstances,
45 days from date in paragraph 5(a); the completion of all fact discovery.) Plaintiff's
expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be made by 42 days after
the Court’s ruling on class certification.

c. Defendant’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be made by
84 days after the Court’s ruling on class certification.

d. Plaintiffs rebuttal expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be
made by 98 days after the Court’s ruling on class certification.

e. The interim deadlines in paragraphs 6(b) — 6(d) may be extended by the written
consent of all parties without application to the Court, provided that all expert
discovery is completed by the date set forth in paragraph 6(a).

8. Additional provisions agreed upon by the parties are set forth in bold print and made a
part hereof.

The chart below summarizes the dates set forth in Paragraphs 5-7 above:

 

Plaintiff's deadline to file motion for February 26, 2021
class certification and serve related
expert disclosures

Defendant’s deadline to oppose class April 30, 2021
certification motion and serve related
expert disclosures and Daubert
motions

Plaintiff's deadline to file reply to July 8, 2021
Defendant’s opposition to class
certification motion and related expert
rebuttal reports

Defendant’s deadline to file replies in September 8, 2021
support of its Daubert motions and

 

 

 

 

 

 

 

947882.1 3
Ee MOREOVER dottitiert odes FH REPRGISO21 FsagetPbPs

responses to Plaintiff's Daubert
motions

 

Plaintiffs deadline to file replies in October 8, 2021
support of its Daubert motions

 

Deadline to complete fact and expert 105 days after class cert order
discovery

 

Deadline for plaintiff to serve merits 42 days after class cert order
expert reports

 

Deadline for defendant to serve merits 84 days after class cert order
expert reports

 

 

Deadline for plaintiff to serve rebuttal 98 days after class cert order
merits expert reports

 

 

 

[Additional Provision] The parties agree that discovery deadlines may need
to be reconsidered and adjusted following the Court’s ruling on the
Plaintiff’s motion for class certification, and agree to meet and confer with
respect to discovery deadlines and additional expert disclosures within 14
days of the Court’s ruling on the Plaintiff’s motion for class certification.

ALL DISCOVERY SHALL BE COMPLETED BY 105 days after the Court’s ruling on‘class
certification (Absent exceptional circumstances, a period not to exceed 6 months from date of
this Order.)

10.

11.

12.

13.

14.

All motions and applications shall be governed by the Court’s Individual Practices,
including the requirement of a pre-motion conference before a motion for summary
judgment is filed.

Unless otherwise ordered by the Court, within 30 days after the date for the completion of
discovery, or, if a dispositive motion has been filed, within 30 days after a decision on the
motion, the parties shall submit to the Court for its approval a Joint Pretrial Order
prepared in accordance with the Court’s Individual Practices. The parties shall also
comply with the Court’s Individual Practices with respect to the filing of other required
pretrial documents.

The parties have conferred and their present best estimate of the length of the trial is 7-10
days.

This Civil Case Discovery Plan and Scheduling Order may not be modified or the dates
herein extended without leave of the Court or the assigned Magistrate Judge acting under
a specific order of reference (except as provided in paragraphs 5(f) and 6(d) above).

The Magistrate Judge assigned to this case is the Honorable Judith C. McCarthy.

947882. 1 4
15.

16.

Casec7T1 Mewes Se2veB Decumienne@21 FAiedQ6672d7%d1 Faagedsod hs

If, after the entry of this Order, the parties consent to trial before a Magistrate Judge, the
Magistrate Judge will schedule a date certain for trial and will, if necessary, amend this
Order consistent therewith. |

; TED
The next case management conference is scheduled for at___—_—_{The-Court—
will set this date-atthe initial conference).

Dated: Tun 30, QOH

White Plains, NY

 

947882.1 5

 

 
